
	

113 HR 2969 IH: Medicare Patient Access to Hospice Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2969
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Terry (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the recognition of attending physician assistants as attending
		  physicians to serve hospice patients.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Patient Access to Hospice Act
			 of 2013.
		2.Recognition of
			 attending physician assistants as attending physicians to serve hospice
			 patients
			(a)Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients
				(1)In
			 generalSection 1861(dd)(3)(B) of the Social Security Act (42
			 U.S.C. 1395x(dd)(3)(B)) is amended—
					(A)by striking
			 or nurse and inserting , the nurse; and
					(B)by inserting
			 , or the physician assistant (as defined in such subsection)
			 after subsection (aa)(5)).
					(2)Clarification of
			 hospice role of physician assistantsSection 1814(a)(7)(A)(i)(I)
			 of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I)) is amended by
			 inserting or a physician assistant after a nurse
			 practitioner.
				(b)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2014.
			
